Citation Nr: 1214486	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for Crohn's disease.

2.  Entitlement to an increased rating in excess of 10 percent for proctitis.

3.  Propriety of the reduction of the rating for adenocarcinoma of the prostate from 100 percent to 40 percent effective September 1, 2009.


REPRESENTATION

Appellant represented by:	Arlene Simolike, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his children, and a friend

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June and July 2009, and March 2010 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The June 2009 rating decision reduced the rating for the Veteran's service-connected adenocarcinoma of the prostate from 100 percent to 40 percent.  The July 2009 rating decision declined to reopen the claim for compensation for Crohn's disease under 38 U.S.C.A. § 1151.  The March 2010 rating decision granted service connection for proctitis, rated 10 percent, effective August 26, 2009.  In January 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for Crohn's disease is being REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's proctitis has been manifested by occasional involuntary bowel movements necessitating the use of pads; extensive leakage or fairly frequent involuntary bowel movement are not shown. 

2.  The Veteran's prostate cancer was treated with brachytherapy in September 2007; he has not had recurrence since.  

3.  Following the brachytherapy the Veteran's residuals of prostate cancer have been manifested by urinary frequency/nocturia; they are not shown to have been manifested by urinary leakage requiring changes of absorbent materials more than 4 times a day or a requirement that he wear an appliance.

4.  An October 2008 rating decision (mailed to the Veteran with a cover letter in February 2009) proposed to reduce his rating for prostate cancer from 100 to 40 percent; a June 2009 rating decision implemented the reduction, assigning a 40 percent rating effective September 1, 2009. 

5.  The reduction in the Veteran's rating for adenocarcinoma of the prostate was based on VA examination, which showed that his disability picture had improved, (therapy for prostate cancer had ceased more than six months prior), and did not meet the criteria for a rating in excess of 40 percent; it was implemented substantially in accordance with governing regulatory due process provisions. 


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for the Veteran's proctitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.114, Diagnostic Codes (Codes) 7319, 7332 (2011).

2.  The reduction in the rating for the Veteran's adenocarcinoma of the prostate from 100 percent to 40 percent, effective September 1, 2009, was proper; restoration of such rating (or an increased intermediate rating) is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6); 38 C.F.R. §§ 3.105(e), 3.500, 4.115a, 4.115b, Code 7528 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The appeal in the matter of the rating for proctitis is from the initial rating assigned with a grant of service connection.  Once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 38 U.S.C.A. § 5103(a) notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2011 statement of the case (SOC) properly provided the Veteran notice on the downstream issue of entitlement to an increased initial rating.  He had opportunity to respond, and a September 2011 supplemental SOC then readjudicated the matter.

Reductions in ratings have their own notice provisions.  See 38 C.F.R. § 3.105(e) (which applies to reductions from a total rating for active prostate cancer.  See 38 C.F.R. § 4.115b, Code 7528.  There has been substantial compliance with these provisions (discussed in greater detail below).

The Veteran's service treatment records(STRs) and postservice VA treatment records have been secured.  He was examined in connection with these claims in March 2010 and March 2011.  The Board finds the examinations to be adequate for rating purposes (the examiners noted all findings necessary for consideration of applicable criteria, and expressed familiarity with the Veteran's pertinent medical history).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His testimony at the 2012 Travel Board hearing provided lay evidence regarding his symptoms.  

The Board notes that sometime in the 1990's the Veteran was awarded Social Security Administration (SSA) disability benefits, and that records pertaining to such award are not associated with the claims file.  Because the two claims addressed on the merits below involve disabilities that became manifest and were diagnosed after the Veteran's SSA disability benefits award, they could not have relevance to the matters of the ratings assigned for these disabilities.   The Board finds that there is no reasonable possibility that SSA records would assist in substantiating the two claims that are addressed on the merits, and that therefore, development for such records in connection with these two claims is not necessary.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  The Board finds that with respect to the matters addressed on the merits, VA's duty to assist is met.    

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, in these matters. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In a claim for a higher original rating assigned with an award of service connection, all of the evidence submitted in support of the Veteran's claim for the entire time period involved is to be considered, and staged ratings may be assigned for specific periods of time, as warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Rating for Proctitis

There is no specific diagnostic code for proctitis; therefore, it has been rated by analogy to 38 C.F.R. § 4.114, Codes 7332 (rectum and anus, impairment of sphincter control) -7319 (irritable colon syndrome).  Notably, ratings under these codes may not be combined, but a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.  The Board finds the analogy appropriate as the symptoms of the disability (fecal leakage/incontinence) are similar to those in the Code 7332 criteria.

Code 7332 provides for a 10 percent rating where there is constant slight or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements necessitating the wearing of a pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is to be assigned when there is complete loss of sphincter control.  38 C.F.R. § 4.114.

The Veteran's proctitis was service-connected as a residual of (secondary to) his service-connected adenocarcinoma of the prostate.  

On August 2009 radiation oncology follow-up visit report it was noted that following brachytherapy for the prostate cancer the Veteran had developed severe rectal pain, especially with passage of bulky stool.  He was given Colace but was using it infrequently as it caused diarrhea.  On physical examination the abdomen was non-tender and non-distended, bowel sounds were heard.  There was moderate edema without induration of the rectal mucosa.  It was noted that the cause of the Veteran's symptoms was not clear, and that he may have synergistic effects from Crohn's disease and/or a clinical radiation proctitis.  A later August 2009 VA outpatient treatment record shows a diagnosis of radiation proctitis.  

On September 2009 VA gastrointestinal colonoscopic consult the Veteran described some rectal incontinence.  There was some occasional mild erythema of the sigmoid colon; the descending colon, splenic flexure, and transverse colon showed normal mucosa.  The hepatic flexure showed some mild spots of erythema and the ascending colon and cecum showed evidence of prior surgery.  The impression was telangiectasias in rectum with small ulcerations, likely radiation proctitis.  
	
A November 2009 VA treatment report notes the Veteran's constipation was better and asymptomatic.  He reported a history of Crohn's disease since 1990 for which he was hospitalized.  He complained of severe nausea, vomiting and abdominal pain.  The assessments were prostate cancer post implantation of radioactive seeds, constipation and rectal irritation post radiation therapy (much better), and Crohn's disease (post colon resection in September 1990.  

On March 2010 VA examination the Veteran reported that he was unable to have surgery (prostatectomy) for his prostate cancer or external beam radiation because of his Crohn's disease, and alternatively underwent brachytherapy.  He reported that his diarrhea had recently been getting worse.  He was having up to five to six bowel movements a day and was taking Loperamide.  Colonoscopy in September 2009 showed telangiectases in the rectum with small ulceration.  There was some mild patch erythema in the sigmoid and hepatic flexures.  He had sharp pains in his rectum and continued to take prescribed medication for diarrhea.  The diagnosis was proctitis, residual to brachytherapy for adenocarcinoma of the prostate.  The examiner noted that the diagnosis was stated precisely and was justified.  The Veteran had not worked since 1993 because of his Crohn disease.  He stated that he "pretty much" stays at home and needs to stay close to the bathroom because of his frequent dysuria, with burning, and diarrhea.  

A March 2011 VA gastroenterology clinic report shows the Veteran was seen for bowel incontinence which he attributed to his hemorrhoid surgery in 1985.  He stated that his first bowel movement of the day was solid, followed by approximately five more soupy stools with incontinence requiring the use of a diaper.  In 1990 he had surgery for a suspected tumor (small bowel obstruction (SBO)) found to be Crohn's at surgery, and then in 2005 for SBO.  He had radiation therapy for prostate cancer in 2007.  He only had abdominal pain prior to bowel movement, relieved by passage of stool.  He was reportedly homebound due to [fecal] incontinence.  September 2010 colonoscopy showed mainly mild radiation proctitis and mild ascending colon inflammation on biopsies.  The biopsies of the terminal ileus (TI) were within normal limits.  

On examination the abdomen was soft, and nontender, bowel sounds were increased, there was slight distention, and no masses or organomegaly.  The physician noted "this is a rather complicated case of a [patient] with mainly Crohn's Ileitis, who unfortunately had hemorrhoidectomy in approx. 1985 prior to having his Crohn's disease diagnosed.  He then presented with probable SBO and had a probable ileal resection in approx. 1990.  He had repeat SBO in 2005 requiring another ileal resection.  To complicate his anal symptoms further, he had radiation therapy for Prostate CA approx. in 2007 which have caused Radiation Proctitis.  His symptoms all seem to revolve around anal rectal disease with anal incontinence..."  The physician recommended a low dose of fiber with the hope that it prevents the big swings between constipation and diarrhea.  He stated that "I make these recommendations with the understanding that there is a good chance that no medication measures will help this Pt's anal incontinence problem.  Therefore, he may eventually require coloproctectomy and ileostomy to fix his incontinence problem."
On June 2011 VA examination it was noted that the Veteran had rectal pain, bleeding on a daily basis, constipation followed by loose bowel movements, and incontinence requiring three diapers a day.  He took Lomotil (one daily), and could not take more because of loose bowel movements.  He took fiber regularly.  A colonoscopy in the past year had revealed an irritated rectum with rectal narrowing.  Crohn's disease was diagnosed; it was noted that colonoscopies had not revealed rectum involvement.  The diagnosis was radiation proctitis, with residuals as noted.  

An August 2011 VA gastroenterology note reveals the Veteran was seen for follow-up of fecal incontinence management.  He reported that he stopped budesonide after two months due to constipation; and was no longer using mesalamine suppositories, since they were not very effective.  His best therapy seemed to be loperamide and psyllium, although he still has fecal incontinence three to four times a week with variable amounts.  He reported that his appetite was chronically fair to poor.  He had no nausea, vomiting, dysphagia, abdominal pain, bloating, melena, or rectal bleeding.  The frequency of his bowel movements varied, usually starting off in the morning with straining and constipation and then becoming loose and watery, though non-bloody.  The impressions were chronic fecal incontinence but somewhat stable and slightly improved on loperamide and psyllium, and questionable bile salt diarrhea. 

At the Travel Board hearing the Veteran testified that since he had proctitis diagnosed his new symptoms have been painful urination, and constipation followed by diarrhea.  He also had stomach cramping.  He stated that sometimes he was doubled over with pain, and when it became bad he ended up in a hospital.  He experienced loose bowels five, six (and up to or twenty) times a day.  He struggled with the first one and then could be sitting, or lying in bed and would have to run to the bathroom.  He also testified he had up to 15 involuntary movements per day (but clarified that he usually catches himself and gets to a bathroom, but sometimes did not quite make it to the bathroom.  He also had some leakage.  He used pads (for urinary and rectal leakage) that he changed twice a day.  He also kept a bucket in his bedroom, beside the bed.  

The Board notes that some of the Veteran's rectal problems have been identified to as possibly due to co-existing service-connected residuals of hemorrhoidectomy and nonservice-connected Crohn's disease.  Inasmuch as no clinical record has distinguished which symptoms are attributable solely to each entity, the Board attributes all fecal incontinence symptoms to the radiation proctitis entity that is the subject of this appeal.  The clinical record reflects that the Veteran wears pads daily (which he changes twice daily) for rectal leakage.  Collectively, this evidence presents a disability picture consistent with occasional involuntary bowel movements necessitating the wearing of pad, and warrants the next higher, 30 percent rating under Code 7332.  

However, a rating in excess of 30 percent for the Veteran's proctitis disability is not warranted for any period of time under consideration.  See Fenderson.  The next higher, (60 percent) rating requires extensive leakage and fairly frequent involuntary bowel movements.  The Board notes that at the Travel Board hearing the Veteran testified that he could have up to fifteen involuntary bowel movements a day, and finds such account less than credible (as it is self-serving, and inconsistent with his reports of the frequency of his changes of absorbent materials.  His accounts that he has only occasional rectal leakage have been consistent, there is no indication in the record of extensive leakage, and leakage and requires no more than the three daily diaper changes noted on June 2011 VA examination.  Accordingly, the criteria for the next higher (60 percent) rating are neither met nor approximated.  

The Board also has considered whether referral of this matter for extraschedular consideration is warranted.  However, no symptoms of proctitis not encompassed by the schedular criteria are shown.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 23 Vet. App. 111 (2008).  

The Veteran states that he is unemployed due to his non-service-connected Crohn's disease.  There is objective evidence suggesting otherwise.  The matter of entitlement to a total rating based on individual unemployability is not raised in the context of the instant claim.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  
Propriety of Reduction in the Rating for Residuals of Prostate Cancer

The reduction in the rating for the Veteran's prostate cancer residuals was pursuant to review following cessation of brachytherapy with no recurrence of malignancy. Under 38 C.F.R. § 4.115b, Code 7528, such reduction must be in compliance with 38 C.F.R. § 3.105(e).  Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made: A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  He must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e).  [The Board notes that the additional regulatory provisions of 38 C.F.R. § 3.344(a)(b) do not apply because the disability had not stabilized from the period of malignancy and the 100 percent rating had not been in effect for five years.  38 C.F.R. § 3.344(c).]

The Board finds that the RO's processing of the reduction was substantially in compliance with the procedural requirements of 38 C.F.R. § 3.105(e).  He received proper notice and the reduction was made prospectively following the rating decision proposing the reduction. 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the purpose of determining whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

The record shows that the Veteran underwent prostate biopsies in April 2007, and that prostate cancer was diagnosed; it was treated by a course of brachytherapy.
On October 2008 VA examination it was noted that following brachytherapy in September 2007 the Veteran had not had any recurrence of the prostate cancer.  The examiner addressed the presence or absence of the various possible residuals of such disease.  The Veteran reported that he voids twelve to fifteen times during the day and two to six times at night.  He had some leakage that did not require pads.  There was no impact on kidney function.  It was noted that he had residual problems with impotence (which is service-connected, separately rated and not at issue herein).  

On March 2011 VA examination the Veteran reported urinary leakage, which was mild through the day.  He used one pad per day and voided approximately every 15 to 30 minutes during the day.  He did not use pads at night and voided approximately 3 to 4 times at night.  His January 2011 prostate-specific antigen (PSA) level was 0.66.  The examiner noted that the cancer was inactive and not under treatment.  There was no functional impairment from the prostate cancer as it related to the Veteran's ability to perform his activities of daily living or his ability to work.

Inasmuch as the record clearly shows (and he does not dispute) that the Veteran has not had recurrence of prostate cancer since his brachytherapy, there clearly was improvement in the status of the disability from the malignant stage and the 100 percent rating assigned for malignant neoplasms under Code 7528 is no longer warranted.  Therefore the reduction from the rating was indicated and proper.  What remains for consideration is whether the level of the reduction (to 40%) was proper, or whether the reduction more appropriately should have been to some intermediate stage between 40% and 100%.

The next higher rating of 60 percent (under voiding dysfunction, as 40 percent is the maximum schedular rating for urinary frequency, and is to be assigned when daytime voiding interval is less than an hour, or there is awakening to void more than 5 times a night) requires the wearing of absorbent materials which must be changed more than four times per day or the use of an appliance.  This requirement is not met as the Veteran is not shown to have ever worn an appliance or to ever have required changing of absorbent materials more than four times daily.  His reported symptoms of voiding twelve to 15 times during the day and two to six times at night fall squarely within the schedular criteria for the maximum (40 percent) rating based on urinary frequency.  See 38 C.F.R. § 4.115a.  

Accordingly, the preponderance of the evidence shows that the level of the reduction (to 40 percent) likewise is warranted, and that restoration of a 100 percent rating (or an intermediate rating in excess of 40 percent) is not warranted.    

The Board also finds that referral of this matter for consideration of an extraschedular rating is not warranted.  There is no evidence suggesting (nor has the Veteran alleged) manifestations and/or functional impairment due to residuals of prostate cancer that are not encompassed by the schedular criteria; therefore, those criteria are not inadequate.  See Thun, 22 Vet. App. 111 (2008). 


ORDER

A 30 percent (but no higher) rating is granted for the Veteran's proctitis, subject to the regulations governing payment of monetary awards.

The appeal challenging the reduction of the rating for residuals of adenocarcinoma of the prostate from 100 percent to 40 percent and seeking restoration of such rating (or an intermediate rating in excess of 40 percent) is denied.


REMAND

While the Veteran received appropriate notice under Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding his claim to reopen in a June 2009 letter, the Board finds that further development is necessary for VA to fulfill its duty to assist in the matter.  Specifically, the record shows the Veteran receives SSA disability benefits.  There has been no attempt by the RO to secure records pertaining to the award of such benefits.  As such records may contain information pertinent to the claim seeking to reopen a claim of entitlement to benefits for Crohn's disease under 38 U.S.C.A. § 1151, they must be secured.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If such records are unavailable, the reason for the unavailability must be so certified for the record and noted in the record.  If they are received, the RO should arrange for any further development suggested by the information therein.

2. After the development sought is completed, the RO should readjudicate the Veteran's claim to reopen as to Crohn's disease.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


